Citation Nr: 9930908	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, with degenerative changes.

2.  Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease, with low back 
pain, and his claim of service connection for hypertension.

The Board notes that the issue of entitlement to service 
connection for hypertension is addressed in the REMAND 
portion, following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the issue of service connection 
for a low back disorder, with degenerative changes, has been 
obtained by the RO.

2.  The veteran's service medical records do not reflect 
complaints or treatment of low back pain, as a result of the 
veteran having slipped and fallen while in service; a low 
back disorder was first shown by clinical evidence of record 
in 1983, approximately 14 years after the veteran's 
separation from service.


CONCLUSION OF LAW

A low back disorder, with degenerative changes, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has found the veteran's 
claim of service connection for a low back disorder, with 
degenerative changes, to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran 
has presented competent medical evidence of a current 
disability, lay evidence as to service incurrence, and 
competent medical evidence of a nexus between the veteran's 
current low back disorder and his service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1994).  Further, after reviewing the 
record, the Board is satisfied that all the relevant facts 
have been fully developed and that the case is properly in 
appellate status.

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records show that in October 
1967, the veteran complained of pain in his left side, after 
having had a bowel movement.  This had occurred three months 
before.  At that time, the pain had lasted three days.  Since 
then, though, the veteran stated that he had had no pain or 
complaints, except for some minor pain in that area.  
Physical examination found no pain or tenderness in the area 
at that time.  An April 1968 x-ray study of the veteran's 
left hip was negative, and it was noted that the veteran had 
no physical problem at the present time.  Upon separation 
examination (conducted in August 1969), the veteran reported 
that he had had back trouble.  The examiner noted that the 
veteran had had back pain and that it had been cured.

An Employee Termination Form (dated August 11, 1983), from 
the veteran's employer, Flatiron, indicates that the veteran 
was terminated because of a health condition, which was not 
specified on the form.

Correspondence from Comprehensive Occupational Health for 
Business and Industry (dated August 24, 1983) references the 
results from the veteran's physical examination, which was 
conducted earlier that month, on August 16.  It was noted 
that the veteran had an elevated triglycerides level, and an 
x-ray study of the veteran's back revealed some mild 
degenerative changes at L-3 and L-4.

A June 1996 VA examination reflects the veteran's reported 
service history of having slipped while pulling out a 70-
pound transfer case.  The veteran stated that he had felt a 
tear in his back at that time, but he had had no immediate 
pain.  The veteran reported having developed pain over the 
years. The veteran's pain did not occur daily and was better 
with exercise.  Historically, the veteran also reported 
having had a couple of incidents of spasms that had forced 
him to bed rest, but he denied ever having any other 
significant trauma to the back.  Physical examination of the 
lumbar spine revealed mild scoliosis, and there was mild 
tenderness to palpation over the lower lumbosacral area 
midline.  There was no palpable spasm.  A contemporary x-ray 
study of the veteran's lumbar spine showed moderate 
degenerative changes of the lower lumbar spine.  The 
examiner's diagnosis was degenerative joint disease, 
lumbosacral spine.  There was no opinion expressed as to the 
etiology of the veteran's degenerative joint disease.

Private medical records, from a Dr. S., (dated in February 
1997) reflect the veteran's chief complaint of lower back 
pain.  The veteran stated that his back problem began in 
1968, when he slipped on an oil slick, fell, and heard a tear 
in his back.  Since then, the veteran reported that he had 
left-sided back pain.  Although the pain had waxed and waned 
over the years, it had been much worse over the past five 
years.  Physical examination revealed left-sided lower lumbar 
pain at the L5 vertebrae.  Dr. S. stated that he was not 
certain if the onset of the veteran's back pain was service-
related, but considering that the onset of the veteran's back 
pain started after his injury in 1968, he thought it was 
likely.

A private medical record (dated in September 1997) reflects 
the veteran's subjective report of having a long history of 
back pain, which the veteran believed was related to service.  
It was noted that service connection had been denied by VA.  
It was also noted that the veteran apparently was not using 
any medication for this back pain.  Subsequent to physical 
examination, no further evaluation or treatment for the 
veteran's back pain was recommended.  No opinion was given as 
to the etiology of the veteran's back pain.

The veteran's Social Security Administration (SSA) records, 
including private medical records from Dr. P. (dated in 
October 1997), indicate that the veteran applied for 
disability benefits because of difficulty with his 
lumbosacral back, which caused him some discomfort in the 
left lower leg area.  The veteran stated that he had injured 
his back in 1967, while in the Army.  He had injured his back 
slipping on a ramp.  He had been seen by Army medical 
personnel at that time and had been told that he had severe 
strain and that he might have torn some muscles in his back.  
It was noted that the veteran had been discharged in 1969, 
without any disability at that time.  Since then, the veteran 
stated that he had had chronic back pain.  In 1982, while 
driving a truck for a long period of time, the veteran 
stepped out and found that he had numbness in both of his 
legs.  In 1995, the veteran reported developing more 
discomfort.  At that time, he was evaluated again, and x-rays 
showed that he had degenerative disc disease.  Subsequent to 
physical examination, it was summarized that the veteran 
apparently felt that his back problems were initiated while 
in the military, in 1967.  The veteran was discharged without 
disability at that time because he feared that he would not 
be able to get a job because of old back injuries.  There was 
no clinical discussion as to any causal relationship between 
the veteran's back pain and his service, and no opinion was 
given as to the etiology of the veteran's back problems.  The 
veteran was ultimately denied SSA disability benefits.

In support of his claim, the veteran submitted a one-page 
copy from an unidentified 
medical text, which addresses treatment for back pain.  It 
was noted that if the cause of the back pain was known, 
treatment should be for that cause.  If it was acute and 
nonspecific back pain, treatment would be rest and the use of 
analgesics.

At his video conference before a Member of the Board 
(conducted in August 1999), the veteran testified that he was 
fired from Flatiron Concrete because of his back.  
(Transcript (T.) at 3).  The veteran also testified that he 
went to a Denver clinic because of some paralysis after 
stepping out of a truck, while working for Owens Brothers.  
Id.  However, these records could not be found.  Id.  When 
asked how he had injured his back in service, the veteran 
stated that he had been working on the transmission of a 
Chinook helicopter, when he stepped on oil, swung around, and 
almost fell off of the helicopter.  (T. at 4).  At that time, 
he heard something that sounded like paper tearing.  Id.  The 
veteran went to a doctor because of his back pain, about two 
months later.  Id.  The veteran testified that he was told by 
the doctor that he had torn every muscle in his back.  Id.  
The doctor said that there was nothing he could do at that 
time, but the veteran would be able to get disability when he 
got out of service.  Id.  When asked if he had been treated 
by the doctor at that time for his back, the veteran 
responded in the negative.  (T. at 5).  When asked if he had 
been treated any other times while in service, the veteran 
again responded in the negative.  Id.  When asked when he 
first sought treatment for his back after service, the 
veteran stated that he would not go to the doctor, because he 
worked for a union company and would have been fired if it 
had been determined that he had a back injury.  (T. at 7).  
When asked if he had been able to do the work involved with 
concrete, the veteran responded in the affirmative.  Id.  He 
stated that if one built up the muscles in the back, one 
should not have much trouble with the back, and that is what 
the veteran had done.  Id.  When asked if he was currently 
receiving treatment for his back, the veteran testified that 
he was being treated for hypertension and was receiving 
vitamin B 12 shots.  Id.  The veteran's neighbor testified 
that she had seen the veteran walking with a cane quite a 
bit.  (T. at 13).

III.  Analysis

The Board recognizes the veteran's contentions that he 
injured his back in service, when he slipped and fell on some 
oil while working on a helicopter.  The Board also 
acknowledges the clinical evidence of record that indicates 
that the veteran's back problems, specifically his pain, 
began in 1968, after he slipped on an oil slick.  However, 
the Board must adhere to established laws and regulations in 
its determinations.  As such, although the veteran has 
submitted a well grounded claim of entitlement to service 
connection as to this issue, the Board finds that the weight 
of the evidence is against the veteran's claim.  As such, the 
doctrine of reasonable doubt is not for application, and the 
veteran's claim as to this issue is denied.

Specifically, the Board notes that the veteran's service 
medical records document one complaint as to the veteran's 
back, in October 1967.  At that time, the veteran reported 
that his back pain resulted after having had a bowel 
movement.  He did not report an incident similar to the one 
now claimed, that he slipped on some oil and fell while 
working on a Chinook helicopter.  Further, physical 
examination at that time found no pain or tenderness.  Also, 
an April 1968 x-ray study of the veteran's back revealed no 
present physical problem, and it was indicated on the 
veteran's separation examination, in August 1969, that the 
veteran's back pain had been cured.

In this instance, the veteran has submitted medical evidence 
of a nexus, or link, between an in-service injury to his back 
and his current back problems.  However, the opinions 
expressed in this medical evidence are based upon the 
veteran's reported, but unsupported, history.  Dr. S. stated 
that he suspected that the veteran's slip on some oil while 
in service had contributed to the veteran's current back 
problem.  Dr. S. also stated that he was not certain if the 
onset of the veteran's back pain was service-related, but 
considering that the veteran's back pain started after his 
injury in 1968 (having slipped on some oil and fallen), it 
was likely related.  As just discussed, the veteran's service 
medical records do not substantiate the veteran's current 
claim as to how he injured his back in service.  Rather, the 
veteran stated that he had pain after a bowel movement, and 
physical examination at that time found no pain or 
tenderness.  As such, these opinions are general conclusions 
based on a history furnished by the veteran and are 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177 (1993).  In effect, the veteran's current assertions 
as to in-service events are inconsistent with the record (as 
provided by the veteran's own service medical records) and 
are of limited credibility and probative value.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, Dr. S's opinions 
are of limited probative value also.  Id.

The Board notes that none of the medical evidence of record 
(including the veteran's SSA records) speaks to a causal 
relationship between the veteran's service and his current 
back problems, as documented in the veteran's service medical 
records.  Further, as to the lay evidence of record, while 
apparently the veteran lost jobs because of a back problem, 
there is nothing in this evidence suggesting or indicating 
that it was due to injuries incurred while in service.  Also, 
the Board notes that the testimony from the veteran's 
neighbor speaks only to the veteran's use of a cane.  She did 
not testify as to why the veteran used a cane, nor did she 
discuss the veteran's service and its relationship, if any, 
to the veteran's current back problem.  In this respect, 
though, the Board notes that there is no indication in the 
record that the veteran's neighbor possesses the medical 
expertise necessary to render such an opinion, if she had 
indeed testified as to a causal relationship.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is also no 
indication in the record that the veteran himself possesses 
such medical expertise.  Id.

In reaching this conclusion, denying the veteran's claim of 
entitlement to service connection for a low back disorder, 
with degenerative changes, the Board finds that the evidence 
is not so evenly balanced as to require application of the 
doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b).  As 
stated above, the veteran's service medical records do not 
support the veteran's current assertions as to in-service 
incurrence, and the medical evidence of record of a nexus 
between the veteran's current back disorder and his service 
is based upon this inconsistent reported service medical 
history.  Further, none of the remaining evidence of record 
speaks to a causal relationship, based upon the incidents 
documented in the veteran's service medical records.


ORDER

Entitlement to service connection for a low back disorder, 
with degenerative changes, is denied.


REMAND

In August 1999, at his video conference before a Member of 
the Board, the veteran testified that he receives treatment 
for both his vitamin deficiency and his hypertension at the 
Denver VA Medical Center.  (T. at 9-11).  A review of the 
veteran's claims file shows that these records are not 
contained therein.  In this instance, these records are in VA 
control and could reasonably be expected to be part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Arguably, they could be determinative of the veteran's claim 
as to this issue.  Id.  As such, they must be obtained from 
the Denver VA Medical Center and incorporated into the claims 
file.  It should be noted that the Board is required to 
satisfy this pre-duty-to assist requirement imposed by Bell 
and that the Board has not made a well-groundedness 
determination.  

Accordingly, in light of the purported existence of VA 
treatment records that are not a part of the veteran's claims 
file, the issue of entitlement to service connection for 
hypertension will not be decided pending a REMAND for the 
following actions:

1.  The RO should request from the Denver 
VA Medical Center all treatment records 
pertaining to the veteran.  Upon receipt, 
these records should be incorporated into 
the veteran's claims file.  If the Denver 
VA Medical Center responds in the 
negative, indicating that it has no 
treatment records for the veteran, such 
response should be documented in the 
claims file.

2.  The RO should then review the 
veteran's claim as to this issue, 
considering all pertinent law and any 
additional evidence as to the veteran's 
hypertension contained in the VA 
treatment records.  If the veteran's 
claim remains in a denied status, he 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of the action 
taken on his claim and the reasons and 
bases for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







